Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
The following is a first office action upon examination of application number 16/739479.  Claims 1-18 are pending and have been examined on the merits discussed below.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-18 is/are directed to a method and system.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner 

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 does not have any additional elements that integrate the abstract idea into a practical application.  Independent claim 8 includes a system with processor and non-transitory storage medium executable by the processor to perform the abstract idea.  This does not integrate the abstract idea into a practical application since it is merely directed to instructions to implement the abstract idea on a computer.  
  
The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.  Claims 2, 3 and 5-7 each further limit the abstract idea in claim 1 without any additional limitations that integrate the abstract idea into a practical application.  Claim 4 is directed to QR code generation for record-keeping purposes, however, this amounts to generally linking the use of the abstract idea to a particular technological environment.  Similarly, the system claims 9-11 are directed to a kiosk for implementing the abstract idea which amounts to applying the abstract idea with a computer.  Claim 12 is directed to QR code generation for record-keeping purposes, however, this amounts to generally linking the use of the abstract idea to a particular technological environment. In claim 14, supplying the kiosk with a bin or bag amounts to adding the words apply it with the abstract idea.   Claims 13, 16-18 each further limit the abstract idea in claim 8 without any additional limitations that integrate the abstract idea into a practical application.  Claim 15 is 

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9, 12-15, 18 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Hoareau et al, US 9,796,526.

As per claim 1, Hoareau et al teaches a method for depositing items into a storage facility, the method comprising: receiving a request for storing a first item (column 2, lines 10-49 – coordination of transport to storage location); requesting information be provided describing the first item (column 3, lines 5-27 – request is processed); receiving the information (column 3 lines 5-27 – requested is received including product item information); determining a vehicle type that is adapted to transport the first item based on the information received (column 2, lines 32-38 -  type of vehicle based on package and location); determining a first location where the first item is available for pickup (column 3, lines 15-28 – pickup point determined); determining a storage facility that can be used for storing the first item, wherein the storage facility is associated with a physical address which corresponds to a second location (column 2, lines 20—31 – drop off point determined); and dispatching a vehicle that matches the determined vehicle type to the first location with instructions for picking up the first item and delivering the first item to the second location such that the first item can be stored at the storage facility (column 2, line 50 – column 3, line 28 – vehicle dispatched to transfer item to storage location).

As per claim 3, Hoareau et al teaches the method of claim 1, wherein the first location corresponds to a location of a kiosk or to a location provided by a user  (column 3, lines 5-27 – pick up point is defined).
As per claim 4, Hoareau et al teaches the method of claim 1, further comprising generating a QR code for the first item and associating the generated QR code with the first item for record-keeping purposes (column 3, lines 44-50 and column 5, lines 59-67 – scanning of a tag on an item for identify and validate identification information).  
As per claim 5, Hoareau et al the method of claim 1, further comprising obtaining image data illustrating the first item for verification purposes (column 3, lines 44-50 and column 5, lines 59-67 – scanning/imaging of a tag on an item for identify and validate identification information).    
As per claim 8 Hoareau et al teach the system with processor and non-transitory, tangible, program storage medium readable by the storage system, embodying a program of instructions executable by the processor to perform the method steps of claim 1 (at least column 6, lines 13-43).

As per claim 9, Hoareau et al teaches at least one computer located at a kiosk for providing the user with access to the program of instructions with method steps for depositing the user’s items into the storage facility (column 2, lines 50-67 – system architecture for the user to enter order information for transporting items).

As per claim 13, Hoareau et al teaches the first location corresponds to a location of the kiosk (column 3, lines 5-27 – pick up point is defined).
As per claim 14, Hoareau et al teaches the kiosk is supplied with at least one of a bin, a garment bag, a ski bag and a bike bag for storing the first item therein (column 2, lines 17-32 – container for transporting the item) 
As per claim 15, Hoareau et al teaches the program of instructions with method steps for depositing the user’s items into the storage facility is accessible to the user through the internet (column 3, lines 51-65).
As per claim 18, Hoareau et al teaches wherein the information descriptive of the first item includes at least one of the size and weight of the first item (column 3, lines 7-9).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7, 10, 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoareau et al, US 9,796,529.

As per claim 6, Hoareau et al does not explicitly teach further comprising prompting a user whether the user has a second item that needs to be deposited into the storage facility in addition to the first item.  This is merely a repeated step.  Repeating the process of gathering information on an additional item is considered mere duplication of parts for multiplicative effect, which has no patentable significance unless new and unexpected results is produced.  In re Harza, 124 USPQ 378 {CCPA 1960}; St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, 11; 549 F2d 833 (7th Cir. 1977).  Here the predictable result of gathering information for a second item to be stored is neither new nor unexpected, and thus it is obvious.
As per claim 7, Hoareau et al teaches the following steps as in claim 1 for a first item, but fails to explicitly teach performing these steps (when the user indicates that the user has a second item to deposit, the method further includes: requesting the user to provide information that describes the second item; and receiving the information that is descriptive of the second item from the user, wherein, when the user provides the information that is descriptive of the second item, the determination of the vehicle type In re Harza, 124 USPQ 378 {CCPA 1960}; St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, 11; 549 F2d 833 (7th Cir. 1977).  Here the predictable result of gathering information for a second item to be stored is neither new nor unexpected, and thus it is obvious.
	As per claim 10 and 11, Hoareau et al does not explicitly teach the kiosk is located at a publicly accessible location.  The examiner takes Official Notice that one would locate the kiosk in a publicly accessible location.  It would have been obvious to one of ordinary skill in the art at the time of the invention to locate the kiosk in a publicly accessible location in order to facilitate the transport of items to storage.
	As per claims 16 and 17, these amount to repeated steps of claim 9 wherein the steps are repeated for additional locations.  Repeating the process of gathering information on an additional item is considered mere duplication of parts for multiplicative effect, which has no patentable significance unless new and unexpected results is produced.  In re Harza, 124 USPQ 378 {CCPA 1960}; St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, 11; 549 F2d 833 (7th Cir. 1977).  Here the predictable result of repeating the steps for additional locations is neither new nor unexpected, and thus it is obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupte, US 2021/0142276 – System and method to enable delivery and pick up of packages using pods and unmanned vehicles

Pugliese, III et al, US 2013/0144427 – Automated Self Storage System

Lee, US 2020/0071075 – Fully automated autonomous self storage system

DiSorbo, US 2017/0024685 – Systems and methods for intelligent object transmission

Brooks et al, US 10482420 – On demand locker system and related methods for delivering a package

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683